Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-14-00631-CV

                      IN RE PRECISION SHOOTING EQUIPMENT, INC.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 17, 2014

PETITION FOR WRIT OF MANDAMUS DENIED WITHOUT PREJUDICE

           On September 5, 2014, relator Precision Shooting Equipment filed a petition for writ of

mandamus complaining of the trial court’s failure to rule on a pending motion for default judgment

in the underlying suit to collect a debt. However, relator’s petition fails to comply with numerous

requirements outlined in the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 52.3(a)-(k).

Due to the deficiencies in the petition for writ of mandamus filed in this court, we are unable to

determine whether the trial court has clearly abused its discretion. Accordingly, relator’s petition

is denied without prejudice to refiling a petition compliant with the rules. See TEX. R. APP. P.

52.8(a).

                                                        PER CURIAM


1
 This proceeding arises out of Cause No. CV-1280, styled Precision Shooting Equipment, Inc. v. Manuel Medina III,
Individually and d/b/a M3 Outfitters, pending in the County Court at Law, Zapata County, Texas, the Honorable Joe
Rathmell presiding.